DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wedge including a plurality of spaced apart alignment pins (claim 12), and the wedge engagement bracket and the post clamping bracket being integrally formed (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 5, the expression “attaching a plurality of post clamping brackets to the deck” is not clear because post clamping brackets 200,300 of the present invention is attached to wedge engagement bracket 110 instead of to deck 50. 
In claim 20, the expression “attaching the plurality of wedges to an exterior of the upright posts” and in claim 21, the expression “attaching … a second plurality of wedges to exterior surfaces of the upright posts” appear to be inconsistent with the associated feature of base claim 18, which requires the post clamping bracket to engage the upright posts. Note that when a wedge is attached to the exterior surface of an upright post, the post clamping bracket would be prevented from engaging the upright post because the wedge is in the position blocking the post clamping bracket from engaging the upright post.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6 and 17-19 (18 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5,338,137).
Jensen discloses a freight car including a plurality of upright posts 15 support by a frame forming compartment 20, and a plurality of deck connector assemblies 14 connecting decks 29 to upright posts 15, wherein each deck connector assembly 14 includes a front C-shaped end portion 19a forming a post clamping bracket engaging upright post 15, a rear bracket portion (equipped with pins 24 and 30 and located rearwardly of portion 19a) readable as a wedge engagement bracket connected to deck 29, and a wedge shaped latching member 16 readable as a wedge connected to post 15. 
As to the instant claimed car being a railroad car, it would have been obvious to one of ordinary skill in the art to construct the freight car of Jensen as a railroad car to facilitate transportations on railroads because in the background of the invention section of Jensen, freight cars can also include railroad cars. As to the instant claimed car being an auto-rack, the freight car of Jensen is also readable as an auto-rack car because the car can be used for transporting automotive parts. On the other hand, it would have been obvious to one of ordinary skill in the art to configure the car of Jensen larger and with stronger decks for transporting automobiles, wherein such concept of increasing 
Regarding instant claims 2-3, consider Fig. 2 of Jensen, wherein post clamping bracket 19a engages first and second flanges at 18 of upright post 15.
Regarding the wedge engagement bracket and the post clamping bracket including aligned apertures (which are provided to receive mechanical fasteners) as recited in instant claim 4, it would have been obvious to one of ordinary skill in the art to alternatively form each deck connector assembly 14 of Jensen as separate parts rigidly connected together as a unit by using known mechanical fastener, such as screws/bolts, extending through aligned apertures of the separate parts, to achieve expected advantages thereof, e.g., the separate parts can be constructed by using simpler tools/equipment for the construction.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), wherein a one piece construction and several parts rigidly secured together as a single unit are considered as obvious engineering choices.
Regarding instant clam 5, consider Fig. 2 of Jensen, wherein the two ends of the C-shaped structure 19a of Jensen are readable as first and second post clamping brackets, and wherein one of the first and second post clamping brackets shown in Fig. 2 of Jensen engaging one of the first and second flanges at 18 is readable as having a bracket connection plate, a spacer plate, and a flange engagement plate, as recited in instant claim 6.

Regarding instant claim 18, the operation of the structure of Jensen, as modified, is considered to obviously include the steps as broadly recited in instant claim 18, wherein the process of adjusting the deck to a lower position in the structure of Jensen, as modified, is considered to necessitate lowering the deck into the configuration required in the last paragraph of instant claim 18 (see Fig. 6 of Jensen). 
Regarding instant claim 19, consider wedge 16 shown in Fig. 6 of Jensen attached to an interior surface of the upright post at flange 18.
Claims 13-14, 16 and 20 (20 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5,338,137) in view of Kolvites (US 4,811,670).
Jensen is applied above.
Kolvites discloses another form of connector assemblies, wherein each connector assembly includes wedge 18 positioned to wedge between upright post 12 and wedge engagement bracket 20 for securing a shelf/deck at a desired height with respect to post 12 by a wedging action. In view of Kolvites, it would have been obvious to one of ordinary skill in the art to modify the connector assemblies in the structure of Jensen to include wedging features similar to the above described features of Kolvites to provide a secure and stable support for the deck/shelf at a desired vertical height by a tight wedging action.

Regarding instant claim 14, consider Fig. 4 of Kolvites, wherein wedge 18 is considered to include at least two integrally formed wedges 36, 38, connected to an interior surface of upright post 12. The structure of Jensen, as modified, is considered to include similar features. As to instant claim 16, the interior surface of the upright post in the structure of Jensen, as modified, is alternatively readable as an exterior surface of the upright post, wherein the references to interior and exterior are relative. 
Regarding instant claim 20, consider the structure of Kolvites, wherein the surface of post 12 to be in contact with wedge 18 is readable as an exterior surface of the post. Therefore, wedge 18 of Kolvites, in the installed position, is readable as being attached to an exterior surface of the post. The operation of the structure of Jensen, as modified, is considered to also include the step recited in instant claim 20. 
Claims 11-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 18 above, and further in view of Pryor (US 8,622,355).
In the structure of Jensen, as modified, the wedge is attached to the upright post via tabs 42 and detents 30. However, the use of pins and apertures is also a known alternative to tabs and detents. Consider for example the structure of Pryor, wherein pins 108 and apertures 110 are used to attach element 100b to upright post 101a. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively use known pins and apertures, similar to that taught by Pryor, in the structure of Jensen, as modified, for performing essentially the same expected function, and achieving expected advantages thereof, such as better retention. The structure of Jensen, as modified, is considered to include the features recited in instant claims 11-12 and 22.
Claims 18 and 21 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 5,338,137) in view of Hsieh (US 8,016,140).
Jensen is applied above.
Hsieh discloses another form of wedging connector assemblies, wherein each wedging connector assembly includes two wedges 33 as first and second wedges positioned to wedge between upright post 10 and holding structure 22 for securing a shelf/deck at a desired height with respect to upright post 10, wherein the holding structure 22 is considered to include a wedge engagement bracket and a post clamping bracket formed together as a one piece construction. In view of Hsieh, it would have been obvious to one of ordinary skill in the art to modify the connector assemblies and the upright posts in the structure of Jensen to include wedging features similar to the 
The operation of structure of Jensen, as modified, is considered to include the steps recited in instant claims 18 and 21, wherein the structure of Jensen, as modified, is considered to include first and second plurality of wedges, similar to first and second wedges 33 of Hsieh, attached to the interior and exterior surfaces of the upright posts.
Claims 7-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tashman (US 4,138,953) and Maslow (US 3,604,369) disclose adjustable connector assemblies. Figs. 4-5. Kohl (US 3,851,600) discloses brackets attached to each other by mechanical fasteners (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617